Citation Nr: 1720578	
Decision Date: 06/08/17    Archive Date: 06/21/17

DOCKET NO.  16-09 840	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent disabling for metatarsalgia of the bilateral feet.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

N. Whitaker, Associate Counsel



INTRODUCTION

The Veteran served on active duty with the U.S. Air Force from February 1951 to July 1952.

This matter comes before the Board of Veteran's Appeals (Board) from a May 2014 rating decision by the Board of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.

This matter is returned to the Board following remands issued in April 2013 (Joint Motion for Remand) and December 2013.  The most recent remand in December 2013 directed the RO to schedule the Veteran for a VA examination to determine the current nature and severity of his service-connected metatarsalgia of the bilateral feet.  Upon review of the examination's findings, a statement of the case was issued in February 2013 continuing the existing 10 percent evaluation.  The Board finds that there has been substantial compliance with the Board's December 2013 remand directives.  Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict compliance with the terms of a remand request, is required).

In March 2016, the Veteran filed a VA Form 9 Appeal to the Board of Veterans' Appeals asserting a worsening of symptoms.  The matter was certified to the Board in October 2016. 

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a total disability rating based upon individual unemployability (TDIU) claim is part of a claim for a higher rating when such claim is raised by the record or asserted by the Veteran.  The Court further held that when evidence of unemployability is submitted during the pendency of a claim for an increased evaluation, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  As the Veteran has not alleged that his bilateral foot condition prevents him from substantially gainful employment, the Board finds that a claim for a total disability rating based on individual unemployability (TDIU) is not raised by the record.  As such, the issue of entitlement of entitlement to a TDIU will not be addressed by the Board at this time.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

The Veteran's service-connected metatarsalgia of the bilateral feet has been manifested by pain on manipulation (passive motion/non weight-bearing) and accentuated on use and weight-bearing, and inability to sustain prolonged standing or walking.


CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 10 percent for bilateral metatarsalgia of the feet have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.71a, Diagnostic Codes 5279, 5284 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

VA has complied with the duties to notify and assist in this case.  The Veteran has not raised any procedural arguments regarding the notice or assistance provided.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  The Board also finds that the October 2015 remand directives have been substantially complied with.  Stegall v. West, 11 Vet. App. 268 (1998).

Legal Criteria: Disability Ratings

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2016).  The percentage ratings in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321 (a), 4.1(2016).

Where a question arises as to which of two ratings applies under a particular code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating. 38 C.F.R. § 4.7 (2016).

Pyramiding, that is the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a veteran's service-connected disability. 38 C.F.R. § 4.14 (2016).  However, it is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; the critical element in permitting the assignment of several evaluations under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition. Amberman v. Shinseki, 570 F.3d 1377, 1381 (Fed. Cir. 2009).

It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified; findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient; and above all, a coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2016).

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gilbert v. Derwinski, 1 Vet. App. 49, 57   (1990). 

Currently, the Veteran's service-connected bilateral foot metatarsalgia is assigned a 10 percent evaluation under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5279 (2016).  DC 5279 provides a 10 percent disability rating for anterior metatarsalgia (Morton's disease), whether unilateral or bilateral.  This is the maximum schedular disability rating available under DC 5279.  38 C.F.R. § 4.71a (2016).  As such, the Veteran is currently in receipt of the maximum disability evaluation available for this disability under DC 5279.  38 C.F.R. § 4.71a.

The Veteran contends that he is entitled to an initial evaluation in excess of 10 percent for bilateral metatarsalgia of the feet.  He also contends that his condition has worsened since his prior examination and that the medical evidence supports a separate rating under DC 5284.  For the reasons set forth below, the Board finds that the preponderance of the evidence is against the Veteran's claim.

Review of the claim's file indicates that the Veteran's personnel records, service treatment records (STR), private physician and VA treatment records were obtained.  VA treatment records between July 2002 and September 2013 contain numerous complaints of pain to the bilateral feet. 

Pursuant to a December 2013 Board Remand Decision, the Veteran was afforded a Compensation and Pension (C&P) Examination in February 2014.  During the evaluation, the Veteran stated that he developed pain in his feet while in military service.  He also described wearing uncomfortable, tight military boots which made marching and other activities difficult to achieve. The Veteran also suffers from ingrown toe nails.  Treatment records indicate that surgical intervention was sought on both of feet due to extreme pain to balls of the Veteran's feet.  The Veteran stated that that private treatment for his foot condition is ongoing.  Upon completion of the clinical evaluation, the VA examiner opined that the Veteran's onychocryptosis hallux nails and Morton's neuroma conditions were incurred during military service.  The findings also noted consideration of the Veteran's STR's which reveal in-service and post service treatment for ingrown nails and neuroma surgery.

In July 2014, the Veteran reported that his symptoms worsened.  A Disability Benefits Questionnaire was prepared by the Veteran's private physician in September of the same year. The physician's evaluation states that the Veteran has trouble walking for extended periods (short distances only), and suffers from functional loss including pain on motion, fatigability, weight-bearing and non-weight bearing. The report also notes that the Veteran has an interest in walking for exercise, however, he is unable to do so because of his foot condition.  Scars from the prior foot surgery were also noted.

In July 2015, the Veteran underwent a subsequent VA examination to the assess the severity of his bilateral foot condition.  During the evaluation, he reported difficulty walking more than half a block without experiencing pain and that the pain on balls of feet has worsened since last C&P examination.  The Veteran confirmed that he continues to seek private treatment for routine foot care.  He also noted that due to an increase in pain, his physician recommended injections.  The most recent injection occurred a few months ago.  To prevent pain and infection between doctor visits, the Veteran reported that he clips his toe nails regularly.  Following a thorough review of the evidence of record and clinical evaluation results, the VA Examiner confirmed the Veteran's prior diagnosis of Morton's neuroma and metatarsalgia.  Pain on weight-bearing, interferences with standing, lack of endurance, weakness and fatigability during flare-ups was also noted.  The Examiner referenced other foot conditions including pain upon palpation 2, 3rd intermetatarsal space dorsum and plantar bilateral, plantar fad atrophy bilateral, mild tenderness upon palpation, and bilateral borders hallux nails with no ingrown toenails.  The evaluation remarks concluded that there were no significant changes since the previous C&P examination.

In applying the applicable law to the facts of the case, the Board finds that the Veteran is not entitled to a higher disability rating for his service-connected bilateral foot metatarsalgia.  Under Diagnostic Code 5279, the Veteran is currently in receipt of the maximum disability evaluation available for this disability under DC 5279.  38 C.F.R. § 4.71a (2016).

The Board has considered the application of the remaining Diagnostic Codes under the current version of the regulation in an effort to determine whether higher or separate disability ratings may be warranted for the Veteran's bilateral metatarsalgia, but finds none are raised by the medical evidence.

Diagnostic Code 5284 provides a rating criteria for "other foot injuries." A moderate foot injury warrants a 10 percent disability evaluation.  A moderately severe foot injury warrants a 20 percent disability evaluation and a severe foot injury is assigned a 30 percent disability evaluation.  A 40 percent disability evaluation will be assigned for actual loss of use of the foot. 38 C.F.R. § 4.71a, DC 5284 (2016).  Diagnostic Code 5280 provides ratings for unilateral hallux valgus. Unilateral hallux valgus that is severe, if equivalent to amputation of great toe, is rated 10 percent disabling.  Unilateral hallux valgus that has been operated upon with resection of metatarsal head is rated 10 percent disabling. 38 C.F.R. § 4.71a  (2016).   Diagnostic Code 5281 provides that unilateral severe hallux rigidus is to be rated as severe hallux valgus.  A Note to DC 5281 provides that the rating for hallux rigidus is not to be combined with claw foot ratings.  Diagnostic Code 5282 provides ratings based on hammer toes. Hammer toe of a single toe is rated non-compensably (0 percent) disabling. Unilateral hammer toe of all toes, without claw foot, is rated 10 percent disabling. 38 C.F.R. § 4.71a (2016).  

The words "moderate," "moderately severe," and "severe" as used in the various Diagnostic Codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2016). The use of terminology such as "severe" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating. 38 C.F.R. §§ 4.2 , 4.6 (2016).

Here, the requirements for higher ratings under these codes are not raised by the evidence.  Characteristics of the conditions noted were neither indicated nor observed by the VA examiners.  Additionally, the VA examiners determined that the Veteran has use of his feet, and specifically opined that there was not functional impairment of an extremity such that no effective function remained other than that which would be equally well served by an amputation with prosthesis.  This indicates that he has not lost the use of his feet.  Further, the July 2015 VA examiner opined that the Veteran's current condition shows no significant changes since the prior C&P examination. This finding suggests that a higher or separate ratings for the Veteran's metatarsalgia is not warranted under any other Diagnostic Code.

The Veteran clearly experiences functional impairment due to pain, on manipulation (passive motion and non-weight bearing) and active motion, as well as accentuated on weight bearing.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  However, the Board notes that it does not appear that Veteran's symptoms have changed significantly during the initial rating period so as to warrant staged ratings.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).  

In adjudicating a claim, the Board must consider the competence and credibility of the Veteran's lay statements.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  While the Veteran is competent to describe observable symptoms, their onset, and any belief that his symptoms are worse than the assigned ratings, the Board accords little probative value to statements regarding etiology as complex medical conclusions falls outside the realm of common knowledge of a lay person.  Jandreau v. Nicholson, 429 F.3d 1372 (Fed. Cir. 2007).  Where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. West, 12 Vet. App. 460 (1999); Kahana v. Shinseki, 24 Vet. App. 428 (2011).  For these reasons, greater evidentiary weight is placed on the physical examination findings.

Here, only the rating criteria for Diagnostic Code 5279 has been objectively demonstrated,  Accordingly, the preponderance of the evidence is against the assignment of a disability rating in excess of 10 percent for the Veteran's service-connected bilateral metatarsalgia.  The Veteran's claim is therefore, denied.  38 U.S.C.A. § 5107 (2016); 38 C.F.R. § 3.102 (2016); see Gilbert, 1 Vet. App. at 53.

Extraschedular Consideration

The Board has considered whether referral for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) (2016) is indicated.  Although the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance, the Board is not precluded from considering whether the case should be referred to the Director of VA's Compensation Service for a rating.

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the schedular ratings for the service-connected disability are inadequate.  

This is accomplished by comparing the level of severity and symptomatology of the service-connected disability with the established criteria.  Thun v. Peake, 22 Vet. App. 111, 115 (2008); aff'd Thun v. Peake, 572 F.3d 1366 (Fed. Cir. 2009).

If the criteria reasonably describe a veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate and referral for an extraschedular rating is not required.  Id.  

Here, the rating criteria reasonably describe and assess the Veteran's disability level and symptomatology.  The diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disorder during the appeal period, as the criteria assesses the level impairment attributable to the Veteran's scars.  The rating schedule fully contemplates all symptomatology and treatment associated with the scars of the face and chin.

Significantly, there is no indication or argument that the applicable criteria are otherwise inadequate to rate the disability. 

Finally, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual condition fails to capture all the service-connected disabilities experienced.  However, this is not an exceptional circumstance.  

Thus, no basis for referring the case for an extraschedular consideration is presented in this case.


ORDER

An initial disability rating in excess of 10 percent for tendinitis/metatarsalgia of the bilateral feet is denied.



____________________________________________
B. MULLINS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


